Title: To Benjamin Franklin from ——— Deplaine, 9 July 1778
From: Deplaine, ——
To: Franklin, Benjamin



a verdun sur meuse le 9 juillet 1778.
J’ay lu avec plaisir mon cher frere dans l’année 2270 de lauraguais page 387 article de philadelphie, l’etonante revolution que L’amerique septentrionale doit a l’interet que tu prends au bonheur de l’humanité. Une douzaine d’années ont amené un evenement que l’auteur ne voyoit que dans un temps fort reculé. J’admire le prophête et encore plus le genie imm[ortel] qui a plus de douze cent lieues de philadelphie dirige toutes les manoeuvres de ses chers americains. J’ay mis ces vers au bas de ton portrait de notre prelat (?) je te prie de les ecrire sur le pieddestal de ton buste que j’ay vu l’an passé au Salon

orbis hic auctoi sociavit foedere gentes
Fecit et encusso libera colla jugo.
Ingens consilio coepit victoria fratrum,
cessabunt forti bella peracta manu.
Anglia nequicquam ad pugnas tria regna cöegit:
contra Tarquinios Brutus hic alter adest.

Cet eloge est trop justement merité pour t’offenser, ce n’est pas l’adulation qui te le donne. Poursuis ton grand projet et vis assés longtemps pour y mettre la derniere main. Adieu. Ton frere et ton ami
Deplainetrès zelé catholique et un peu quaker


Je t’envoye une plaisanterie de Pere jesuite de vigny de nancy paroisse st. pierre. Il y a de la mauvaise humeur contre toute espece de puissance il faut la pardonner a l’auteur qui pleure encore sur les ruines de jerusalem.
J’ay fait pendant l’hyver en cinq mille vers latins les eloges de tous les illustres francois dans tous les [genres?] et de quelques villes qui mont envoyé des temoignages tres flateurs, et ont place avec honneur mes petits poemes dans leurs sales d’assemblée, tous ces eloges sont des morceaux detachés.

 
Addressed: Monsieur / Monsieur franklin / chancelier de la republique americaine / dans son hotel / a Passi près paris
